    Case 2:11-cr-00022-LGW-BWC Document 96 Filed 07/31/20 Page 1 of 1


                                                                                     FILED
                                                                          John E. Triplett, Acting Clerk

                  IN THE UNITED STATES DISTRICT COURT
                                                                           United States District Court


                     SOUTHERN DISTRICT OF GEORGIA
                                                                       By CAsbell at 2:13 pm, Jul 31, 2020


                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                   )
                                           )
             v.                            )          CR 211-022
                                           )
LEON BUU DAM                               )
                                           )

                                     ORDER

      Recognizing the sensitive nature of the information contained therein, and

pursuant to the government’s motion to seal Exhibits C and D to its response to

defendant’s motion for compassionate release, the government’s motion is hereby

GRANTED, and the Clerk is directed to SEAL Exhibits C and D with access limited

to the parties and the Court until further Order of this Court.

      SO ORDERED this ____
                      31st day of July 2020.




                                       _________________________________________
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
